Citation Nr: 0116657	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  95-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected nephritis with hypertension, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to December 
1957, and from November 1961 to October 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in September 
1994 and January 1995 by the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio, (RO).  This matter 
was previously before the Board in March 2000, at which time 
the Board rendered a decision determining, in pertinent part, 
that service-connection for hypertension as secondary to 
service-connected nephritis was warranted.  The issue was 
then remanded to the RO for additional development in tandem 
with the issue of entitlement to a compensable disability 
rating for nephritis. 

In a March 2000 rating decision subsequent to the Board's 
remand, the RO combined the already service-connected 
nephritis with the newly service-connected hypertension as 
one disability for rating purposes and assigned a 30 percent 
disability rating effective March 22, 1994.  However, the 
veteran has not limited the appeal to this specific 
disability rating, and the matter therefore remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

The veteran does not have diastolic blood pressure readings 
predominantly 120 or more, nor does he suffer from constant 
albuminuria with some edema or definite decrease in kidney 
function.



CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for nephritis with hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.14, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 
7502 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes, but is not 
limited to, the following: service medical records (SMRs); 
several VA examination reports, including one dated in 
October 2000; other VA and private medical records; the 
veteran's RO hearing transcript; and the veteran's variously 
dated written statements.  The Board finds the medical 
evidence to be adequate for the purposes of evaluating the 
issues on appeal.  No additional pertinent evidence has been 
identified by the veteran.  Therefore, the Board finds that 
the record as it stands is complete and adequate for 
appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought on appeal.  The Board concludes that the discussions 
in the rating decision, statement of the case, and 
supplemental statements of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The Board further notes that certain portions of 38 C.F.R. 
Part 4 pertaining to the rating criteria for disabilities 
involving the cardiovascular system were changed during the 
course of the present appeal.  Specifically, on December 11, 
1997, the VA published a final rule, effective January 12, 
1998, to amend the section of the Schedule for Rating 
Disabilities dealing with cardiovascular disabilities.  62 FR 
65207, Dec. 11, 1997.  As already noted, when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  The Board's review will include consideration of 
both versions of Diagnostic Code 7101 for hypertensive 
vascular disease. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

Pursuant to an April 1958 rating decision the RO granted the 
veteran service connection for nephritis and assigned a 
noncompensable disability rating.  By rating decision in 
September 1994, the RO denied entitlement to a compensable 
rating for nephritis, and the present appeal ensued.  
However, in a March 2000 rating decision, the RO increased 
the veteran's disability rating for service-connected 
disability (newly described as nephritis with hypertension) 
to 30 percent, effective March 22, 1994. 

The record shows that the veteran has been repeatedly seen 
and treated at VA clinics which have routinely measured and 
recorded his blood pressure.  These entries include the 
following readings:  October 1995 - 152/70, 168/70; March 
1996 - 160/82; April 1996 - 164/84; July 1996 - 192/106, 
182/98, 186/92, 182/100, 190/110, 250/140, 250/134, 240/80, 
244/80, 194/88, 168/76, 172/80, 162/74, 158/80; July 1997 - 
202/88 (152/80 30 minutes later after treatment); October 
1997 - 144/70, 202/90, 188/82; November 1997 - 152/84; 
December 1997 - 178/92, 218/94; January 1998 - 154/84, 
148/74, 154/84; March 1998 - 144/86; April 1998 - 152/80, 
198/110; February 1999 - 136/70, 133/59, 150/78; March 1999 - 
148/62, 140/68; October 1999 - 160/90; and October 2000 - 
156/90. 

The relevant medical evidence also includes more detailed 
records concerning his nephritis and hypertension, such as VA 
examinations and hospital discharge summaries.  A July 1996 
VA hospital discharge summary found that the veteran's blood 
pressure to be 192/106 upon admission.  A December 1996 VA 
hospital discharge summary recorded the veteran's blood 
pressure as 210/120 upon admittance; at the time of discharge 
the veteran's blood pressure had been reduced to between 
130/80 to 120/70.

A September 1997 nephritis examination report notes that the 
veteran complained of occasional nocturia, and he explained 
that when he has nocturia he needs to get up several times 
during the night to urinate.  There was no edema observed, 
blood pressure was 188/104, and no albumin was passed in the 
urine.  The examiner described the overall function of the 
kidneys as normal.  The impression was a normal examination 
of the kidneys and hypertension.  

A September 1997 cardiovascular examination report notes the 
following blood pressure readings:  184/104, 184/104, and 
188/106.  The diagnoses included hypertension.

An October 1997 VA hospital discharge summary shows that upon 
admission the veteran's blood pressure was 188/82.  The 
assessment was uncontrolled hypertension.  Urinalysis was 
unremarkable.  Upon discharge the veteran's blood pressure 
was 132/80.  

A January 1999 VA hospital discharge summary notes that the 
veteran's blood pressure was 174/102 and that urinalysis was 
negative.  The diagnoses included hypertension.

A February 1999 VA treatment record and VA hospital discharge 
summary assessed the veteran with urinary retention.  A March 
1999 VA urology clinic record notes that the veteran was 
suffering from increased benign prostatic hypertrophy 
symptoms, such as nocturia, frequency, and hesitancy.      

An April 1999 VA stress test shows that the veteran's resting 
blood pressure of 140/70 increased to 150/80.  A May 1999 VA 
stress test notes a resting blood pressure of 138/70 and a 
maximum blood pressure of 150/80.  Two separate January 2000 
VA stress tests revealed the maximum blood pressure to be 
158/74 and 160/74.

An October 2000 VA examination report included an examination 
of the genitourinary system.  The veteran's history of renal 
artery stenosis and the placement of renal stents were 
recounted.  The veteran denied having problems with his 
kidneys or nephritis at the time of the examination; no 
kidney disease or nephritis was apparent.  The impression 
included renal artery stenosis, which is relieved by renal 
artery stents.   

A December 2000 VA clinical record includes a distal 
aortogram study, which found that the renal arteries and 
patent renal artery stent were free of disease.  

As was previously noted, a March 2000 Board decision 
determined that service connection is warranted for 
hypertension as secondary to service-connected nephritis, and 
remanded the matter to the RO revisit the intertwined issues 
of entitlement to an increased rating for service-connected 
nephritis and service-connected hypertension.  A March 2000 
RO determination increased the veteran's disability rating 
for service-connected nephritis with hypertension to 30 
percent in implementing the Board's March 2000 decision.  It 
is apparent from the RO determination that it considered the 
service-connected nephritis and hypertension to constitute a 
single issue.  Based on the fact that the schedular criteria 
for nephritis outlined in 38 C.F.R. §§ 4.115a, 4115b, 
Diagnostic Code 7502 encompasses consideration of the 
schedular criteria for hypertension under 38 C.F.R. § 4.104, 
Diagnostic Code 7101, the Board finds the RO's construction 
of the issue to be correct.  To separately rate these 
disabilities would violate the guidelines of 38 C.F.R. 
§ 4.14, which prohibits the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, otherwise known as 
pyramiding.

Pursuant to Diagnostic Code 7502, chronic nephritis is rated 
as renal dysfunction under 38 C.F.R. § 4115a, which provides 
that a 60 percent disability rating is for assignment when 
there is constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension at least 40 
percent disabling under Diagnostic Code 7101.  A 30 percent 
disability rating is assignable when there is albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema; or, hypertension 
at least 10 percent disabling under Diagnostic Code 7101.

With regard to the criteria for hypertensive vascular disease 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, prior to 
January 12, 1998, a 40 percent rating was warranted where 
there was diastolic pressure predominantly 120 or more and 
moderately severe symptoms.  Under the version of Diagnostic 
Code 7101 in effect from January 12, 1998, a 40 percent 
disability rating is warranted where diastolic pressure is 
predominantly 120 or more.   

Upon review of the medical evidence of record in conjunction 
with the applicable laws and regulations, the Board finds 
that the assignment of a disability rating in excess of the 
current 30 percent for service-connected nephritis with 
hypertension is not warranted.  

The medical evidence reveals that aside from the veteran's 
hypertension, his nephritis is essentially asymptomatic.  
There is no evidence of constant albuminuria, definite 
decrease in kidney function, constant albumin, recurring 
albumin with hyaline and granular casts or red blood cells, 
or transient or slight edema.  Indeed, the October 2000 VA 
examination report specifically found that no kidney disease 
was present, and a December 2000 distal aortogram study found 
that the renal arteries and patent renal artery stent were 
free of disease.  And all urinalysis taken in recent years 
were negative for any abnormalities.  Further, although the 
veteran has some urinary tract symptoms (i.e., nocturia, 
urinary hesitancy), such symptoms are not considered symptoms 
of nephritis pursuant to 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7502.  In any case, his urinary tract 
symptoms have been associated with benign prostatic 
hypertrophy, a disability for which the veteran is not 
service-connected and which is unrelated to his service-
connected nephritis with hypertension.  

Concerning the veteran's hypertension, which is rated under 
Diagnostic Code 7101, a detailed study of his blood pressure 
readings over the past several years are consistent with the 
schedular criteria for a 10 percent disability rating and do 
not meet the criteria for a 40 percent rating.  As there is 
no showing that the veteran's diastolic pressure is 
predominantly 120 or more, a higher rating is not warranted.  
Moreover, there is otherwise no persuasive evidence of 
constant albuminuria with some edema or definite decrease in 
kidney function.  The Board therefore finds that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 30 percent for nephritis with 
hypertension.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

